Action by plaintiff Marian Ryer to recover damages for personal injuries caused by striking her head against an overhanging beam in a passageway in the basement of defendant’s apartment house, and action by her husband for expenses and loss of services.. Judgment of the City Court of Mount Vernon in favor of plaintiffs and order denying motion to set aside the verdict and for a new trial reversed on the law and a new trial ordered, costs to appellant to abide the event. It was error to admit, over defendant’s objection, the testimony that an electric light was present and the side walls of the passageway in the basement whitewashed; conditions that did not exist at the time of the accident. (Cahill v. Kleinberg, 233 N. Y. 255.) The photographic exhibits, in so far as they fairly represent the surrounding conditions at the time of the accident, are admissible. The changes in condition should not be shown. They are not evidence of negligence. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.